U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, March 31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number: 000-51443 MABWE MINERALS INC. (Exact name of registrant as specified in its charter) Wyoming 36-4739442 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 41 Howe Lane FreeholdN.J. 07728 (Address of Principal Executive Offices) (732) 252-5146 (registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerate filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] As of May 9, 2014, there were 140,338,392 shares of the issuer’s common stock, $0.001 par value, outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 F-1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 (unaudited) and exploration period June 29, 2012 through March 31, 2014 F-2 Condensed Consolidated Statement of Stockholders’ Equity for the Three MonthsEnded March 31, 2014 (unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (unaudited) and exploration period June 29, 2012 through March 31, 2014 F-4 Notes to Condensed Consolidated Financial Statements (unaudited) F-5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 8 Item 4.Controls and Procedures 8 PART II - OTHER INFORMATION Item 1.Legal Proceedings 9 Item 1A.Risk Factors 9 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3.Defaults Upon Senior Securities 9 Item 4.Mine Safety Disclosures 9 Item 5.Other Information 9 Item 6.Exhibits 10 Signatures 11 -i- Table of Contents MABWE MINERALS INC. (FORMERLY RAPTOR NETWORKS TECHNOLOGY, INC.) (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets Fixed assets, net of depreciation OTHER ASSETS Investment - W.G.B. Kinsey & Co (Pvt) Ltd - Mineral rights Total Other Assets INTANGIBLE ASSETS Goodwill Total Intangible Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Unearned revenue $ $ Accounts payable and accrued expenses Related Party Payable (Receivable) (Net) ) Loan payable - related party Current portion of securitized loan - current Total current liabilities LONG TERM LIABILITIES Securitized Loan - Long Term - Total long term liabilities - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' (DEFICIT) Preferred stock, no par value; 5,000,000 shares authorized;no shares issued and outstanding - - Common stock, $0.001 par; 500,000,000 shares authorized; 140,338,392 and 140,248,392 shares issued and outstanding Additional paid-in capital Additional paid-in capital - Warrants Accumulated deficit (PRIOR to exploration stage) ) ) Deficits accumulated during the exploration stage ) ) Total stockholders' (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 Table of Contents MABWE MINERALS INC. (FORMERLY RAPTOR NETWORKS TECHNOLOGY, INC.) (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the period June 29, 2012 For the Three Months Ended through March 31, 2014 March 31, March 31, (exploration stage) Operations: OPERATING EXPENSES Professional, consulting and marketing fees $ $ $ Extraction cost - Site development cost General and administrative Depreciation - Total operating expenses Loss from operations ) ) ) OTHER (EXPENSE) Interest income - - - (Loss) on Investment - W.G.B. Kinsey - Equity Method ) ) ) Change in fair value of conversion option andwarrant liabilities - - - Interest expense ) ) ) Total other (expense) Loss before income taxes ) ) ) Income tax benefit - - - NET LOSS $ ) $ ) $ ) Loss per share - basic $ ) $ ) $ ) Weighted average number of shares outstanding - basic Loss per share - diluted $ ) $ ) $ ) Weighted average number of shares outstanding - diluted The accompanying notes are an integral part of these condensed consolidated financial statements. F-2 Table of Contents MABWE MINERALS INC. (FORMERLY RAPTOR NETWORKS TECHNOLOGY, INC.) (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' (DEFICIT) (UNAUDITED) Common Stock Additional Paid in Additional Paid in Capital Accumulated Defict Accumulated During the Exploration Shares Amount Capital Warrants Deficit Stage Total Balance, January 1, 2011 $ $ - $ ) $
